Case 2:20-cv-09091-PA-AS Document 60-6 Filed 08/23/21 Page 1 of 4 Page ID #:2821




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   THRIVE NATURAL CARE, INC.,                 Case No. 2:20-cv-9091-PA-AS
12               Plaintiff,                     Hon. Percy Anderson
13   vs.                                        [PROPOSED] ORDER GRANTING
14                                              DEFENDANT THRIVE
     THRIVE CAUSEMETICS, INC.,                  CAUSEMETICS, INC.’S
15                                              APPLICATION FOR LEAVE TO
                 Defendants.                    FILE UNDER SEAL DOCUMENTS
16                                              IN SUPPORT OF OPPOSITION TO
                                                PLAINTIFF’S MOTION FOR
17                                              PARTIAL SUMMARY JUDGMENT

18
19
20
21
22
23
24
25
26
27
28


               [PROPOSED] ORDER GRANTING LEAVE TO FILE DOCUMENTS UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60-6 Filed 08/23/21 Page 2 of 4 Page ID #:2822




 1                     [PROPOSED] ORDER GRANTING LEAVE
 2                       TO FILE DOCUMENTS UNDER SEAL
 3         On August 23, 2021, Defendant Thrive Causemetics, Inc. filed an Application
 4   For Leave to File Under Seal Documents in Support of Defendant’s Opposition to
 5   Plaintiff’s Motion for Partial Summary Judgment, also filed on August 23, 2021. The
 6   Court having considered Defendant’s Application, and compelling reasons and good
 7   cause appearing therefore, IT IS HEREBY ORDERED that the Court GRANTS the
 8   Application to File Under Seal the following documents and information:
 9
     DOCUMENT                     DESCRIPTION
10
     Opposition Memorandum        The information appearing on pages 1, 2, 10, 22, and
11
                                  25 of Defendant’s Memorandum of Points and
12
                                  Authorities in Support of Its Opposition to Plaintiff’s
13
                                  Motion for Partial Summary Judgment.
14
     SGD                          The information appearing on pages 6, 16, 21, 32, 33,
15
                                  35, 38, 41, and 42 of Defendant’s Statement of
16
                                  Genuine Disputes of Material Fact and Additional
17
                                  Material Facts in Support of Its Opposition to
18
                                  Plaintiff’s Motion for Partial Summary Judgment.
19
     Menninger MSJ Opp.           The information appearing in paragraph 2 of the
20
     Declaration                  Declaration of Ned A. Menninger in Support of
21
                                  Defendant’s Opposition to Plaintiff’s Motion for
22
                                  Partial Summary Judgment.
23
24   Schulze Decl.                The information appearing in paragraphs 8, 10, 15 of

25                                the Declaration of Karl Schulze in Support of

26                                Defendant’s Opposition to Plaintiff’s Motion for

27                                Partial Summary Judgment.

28   Exhibit A to the Schulze     Ex. A to the Declaration of Karl Schulze in Support of

                                            2
                [PROPOSED] ORDER GRANTING LEAVE TO FILE DOCUMENTS UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60-6 Filed 08/23/21 Page 3 of 4 Page ID #:2823




 1
      Decl.                          Defendant’s Opposition to Plaintiff’s Motion for
 2
                                     Partial Summary Judgement, Mr. Schulze’s Rebuttal
 3
                                     Expert Report.
 4
      Exhibit 4 to the De Lilly      A true and correct copy of a document produced by
 5
      MSJ Opp. Decl.                 Plaintiff and Bates numbered TNC00391-TNC00399.
 6
      Exhibit 5 to the De Lilly      A true and correct copy of a document produced by
 7
      MSJ Opp. Decl.                 Plaintiff and Bates numbered TNC00556-TNC00597.
 8
      Exhibit 9 to the De Lilly      A true and correct copy of a document produced by
 9
      MSJ Opp. Decl.                 Plaintiff and Bates numbered TNC01282-TNC01299.
10
      Exhibit 17 to the De Lilly     A true and correct copy of a document produced by
11
      MSJ Opp. Decl.                 Plaintiff and Bates numbered TNC00831.
12
      Exhibit 18 to the De Lilly     A true and correct copy of a document produced by
13
      MSJ Opp. Decl.                 Plaintiff and Bates numbered TNC00819.
14
      Exhibit 19 to the De Lilly     A true and correct copy of a document produced by
15
      MSJ Opp. Decl.                 Plaintiff and Bates numbered TNC00830.
16
      Exhibit 44 to the De Lilly     A true and correct copy of a document produced by
17
      MSJ Opp. Decl.                 Plaintiff and Bates numbered TNC00822.
18
              Defendant is granted leave to file under seal the Opposition Memorandum,
19
     SGD, Menninger MSJ Opp. Declaration, Schulze Declaration, Exhibit A to the
20
     Schulze Declaration, as specified above, and Exhibits 4, 5, 9, 17, 18, 19, and 44 to the
21
     De Lilly MSJ Opp. Declaration, as specified above. With respect to materials in this
22
     Application designated by Plaintiff as confidential, specifically, Exhibits 4, 5, 9, 17,
23
     18, 19, and 44 to the De Lilly MSJ Opp. Declaration, Plaintiff shall have an
24
     opportunity to demonstrate that the materials should remain under seal in their entirety
25
     or agree to remove a confidentiality designation. Plaintiff shall have ___ days to
26
     submit support for further sealing or advise the Court that certain materials can be
27
     unsealed.
28

                                                3
                  [PROPOSED] ORDER GRANTING LEAVE TO FILE DOCUMENTS UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60-6 Filed 08/23/21 Page 4 of 4 Page ID #:2824




 1   IT IS SO ORDERED.
 2
 3
     Dated: ___________________, 2021
 4
                                                    HON. PERCY ANDERSON
 5                                                  United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     271262862v.3                               4
                    [PROPOSED] ORDER GRANTING LEAVE TO FILE DOCUMENTS UNDER SEAL
